COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 A.S. HORNER, INC.,
                                                 §              No. 08-18-00044-CV
                 Appellant,
                                                 §                 Appeal from the
 v.
                                                 §               384th District Court
 RAFAEL NAVARRETTE,
                                                 §            of El Paso County, Texas
                 Appellee.
                                                 §              (TC# 2015DCV3144)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s order denying Appellant’s motion for summary judgment. We therefore reverse the trial

court’s order denying Appellant’s motion for summary judgment and render judgment dismissing

Appellee’s claims against Appellant.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, J., and McClure, C.J. (Senior Judge)
Rodriguez, C.J., dissenting
McClure, C.J. (Senior Judge), sitting by assignment